Citation Nr: 1703938	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  10-28 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under Title 38, United States Code, Section 1318.

3.  Eligibility for Dependents' Educational Assistance (DEA) under Title 38, United States Code, Chapter 35.

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), for accrued benefits purposes.

5.  Entitlement to service connection for hypertension, to include as a result of herbicide exposure, for accrued benefits purposes.

6.  Entitlement to service connection for erectile dysfunction for accrued benefits purposes.

7.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as a result of herbicide exposure, for accrued benefits purposes.

8.  Entitlement to service connection for type II diabetes mellitus, to include as a result of herbicide exposure, for accrued benefits purposes.

9.  Entitlement to service connection for liver cancer, to include as a result of herbicide exposure, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from July 1969 to March 1975.  He had service in the Republic of Vietnam from December 1969 to November 1970.  He died in September 2008; and, the provisions of 38 C.F.R. § 3.1010 (2016) are not applicable in this case. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the VARO in Atlanta, Georgia.  

In May 2016, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  She waived Agency of Original Jurisdiction (AOJ) consideration of evidence provided in support of her appeal in June 2016.

The Board notes the March 2009 rating decision granted entitlement to nonservice-connected disability pension benefits and to special monthly pension benefits for accrued benefit purposes.  Although these matters were included in the June 2010 statement of the case, they were not subsequently addressed as issues on appeal and there is no indication of any specific remaining issue in dispute as to these matters.  As such, no additional action is required and the issues are not included on the title page as matters for appellate review.

The Board also notes that a December 2011 rating decision granted service connection for coronary artery disease, status post stent placement, for purposes of entitlement to retroactive benefits.  A 30 percent rating was assigned effective from the date of his claim on September 18, 2008, until the date of his death later that same month.  The appellant was notified that the review including consideration of the provisions of 38 C.F.R. § 3.816 pertaining to awards under court orders in the case of Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).  The appellant was also notified that the decision was a full grant of the benefits sought on appeal, but that because the Veteran died during the same month his entitlement to benefits arose no payments could be made under VA law.  See 38 U.S.C.A. § 5112(b)(2) (West 2014). 

Prior to his death, the Veteran raised the issues of entitlement to service connection for specific disabilities that, theoretically, could have established entitlement to DEA benefits under the criteria of 38 C.F.R. § 3.807(a)(2).  These matters have been raised by the record and remain pending, but they have not been adjudicated by the (AOJ and are not inextricably intertwined with an issue on appeal.  As the present DEA issue on appeal must be determined based upon extant facts (i.e. the Veteran "has" a permanent and total service-connected disability or that such "existed" at the date of his death), the Board finds such a determination is not intertwined with the pending service connection claim adjudication for the purpose of possible entitlement to DEA.  However, if service connection were to be subsequently established with a permanent and total rating, the entitlement to DEA matter could be re-adjudicated as well.  Therefore, the Board does not have jurisdiction over the pending claim, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in September 2008; his death certificate identifies the cause of death as undifferentiated carcinoma involving the liver and the evidence demonstrates a diagnosis of hepatocellular carcinoma.

2.  The Veteran had service in Vietnam during the Vietnam Era and was exposed to herbicides.

3.  The persuasive evidence of record does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service or a service-connected disability.  

4.  At the time of his death, service connection was not in effect for any condition and a permanent and total service-connected disability evaluation has not been subsequently established.

5.  The evidence demonstrates that the Veteran submitted an application for VA benefits including service connection claims for an acquired psychiatric disorder, hypertension, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, type II diabetes mellitus, liver cancer that were received by VA on September 18, 2008, and that that were pending when he died later that same month; no due and payable compensation benefits are possible under VA law.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2016).

2.  The criteria for eligibility for DIC benefits other than as due to a service-connected cause of death have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  The criteria for eligibility for DEA benefits have not been met.  38 U.S.C.A. § 3510 (West 2014); 38 C.F.R. § 3.807 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The basic eligibility criteria for payment of accrued benefits for an acquired psychiatric disorder, including PTSD, have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

5.  The basic eligibility criteria for payment of accrued benefits for hypertension, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

6.  The basic eligibility criteria for payment of accrued benefits for erectile dysfunction have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

7.  The basic eligibility criteria for payment of accrued benefits for peripheral neuropathy of the upper and lower extremities, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

8.  The basic eligibility criteria for payment of accrued benefits for type II diabetes mellitus, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

9.  The basic eligibility criteria for payment of accrued benefits for liver cancer, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in January 2009 and the May 2016 Board hearing transcript.  Neither the appellant, nor her representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  There is no evidence of any additional existing pertinent records.  

At her hearing in May 2016 the appellant reported the Veteran had received VA psychiatric treatment on one occasion in 2002.  She also reported that he never returned and there is no indication in the available record that the record of that treatment is relevant to any of the issues presently on appeal.  Further attempts to obtain additional evidence would be futile.

The Board notes, as will be more fully addressed below, that the accrued benefits issues on appeal must be determined based upon the evidence of record or in VA constructive possession at the time of the Veteran's death.  As such, VA has no duty to assist in obtaining medical opinions as to these matters.  For DIC, including service connection for the cause of death, and DEA claims, however, additional evidence may be obtained and considered and for DIC claims VA has a duty to obtain a medical opinion under 38 U.S.C.A. § 5103A(a).  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008).  "[T]he statute only excuses the VA from making reasonable efforts to provide such assistance, if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'"  Wood, 520 F.3d at 1348 (quoting 38 U.S.C. § 5103A(a)(2)).

The Board obtained a medical expert opinion in this case in October 2016.  The appellant was notified of the evidence and provided an opportunity to respond.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the DIC claim has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that the issue of secondary service connection for the residuals of alcohol abuse due to PTSD may be construed as having been raised by the record.  However, there is no reasonably possibility that additional VA assistance as to this specific matter would aid in substantiating the claim.  The overall evidence demonstrates that the Veteran had been provided diagnoses of PTSD but that on September 9, 2008, he attributed his past  history of heavy alcohol use to his son's suicide in 1994.  VA records show diagnoses of PTSD have been provided without identification of specific diagnostic criteria, in essence, based upon reports of flashbacks of Vietnam and also difficulty associated with the death of his son.  VA records also show the Veteran did not report for an initial mental health evaluation on September 12, 2008, and the medical evidence of record demonstrates his PTSD was otherwise untreated.  There is no indication, even if his PTSD were found to meet the diagnostic criteria for a diagnosis related to service, that a secondary alcohol use disorder could be attributable to a service-related disability.  In fact, the June 2016 private medical opinion noted that given the Veteran's death it was difficult to gather specific data related to his PTSD.  

The appellant has also asserted, in essence, that the Veteran's cancer may have been caused or aggravated by diabetes mellitus, peripheral neuropathy, and coronary artery disease he developed as a result of herbicide exposure in Vietnam.  A June 2016 private medical opinion indicates the Veteran had type II diabetes mellitus, peripheral neuropathy, and coronary artery disease as a result to his Agent Orange exposure.  However, no competent evidence of record indicates these disorders caused or aggravated the cancer causing his death.  In fact, the October 2016 VA medical expert specifically addressed and dismissed the coronary artery disease issue and he attributed the Veteran's death due to hepatocellular carcinoma to his alcoholic cirrhosis.  The appellant's allegations that the Veteran's cancer and/or alcoholic cirrhosis may have been caused or aggravated by diabetes mellitus or peripheral neuropathy are insufficient to warrant an additional medical opinion.

In light of the information available, the Board finds that there is no reasonably possibility that an additional VA medical opinion would aid in substantiating the claims on appeal.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between a current disability and service).  The available evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

	(CONTINUED ON NEXT PAGE)



Cause of Death

A veteran's surviving spouse is eligible for DIC benefits when a qualifying veteran dies from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2016).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  It is the principal cause if it was "the immediate or underlying cause of death or was etiologically related" to the death.  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  Diagnoses of mental disorders to the Diagnostic and Statistical Manual of Mental Disorders and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2016).

Service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(d) (2016).  VA law precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct; however, secondary service connection may be established "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001)

Certain chronic diseases, including diabetes mellitus, hypertension, and cirrhosis of the liver, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (2016).  Certain disorders, including type II diabetes mellitus, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Hypertension and liver cancer are not disorders for which service connection may be presumed.  The term ischemic heart disease for presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.  

VA has noted that the National Academy of Sciences (NAS) had reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  NAS has also found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and hepatobiliary cancers (liver, gallbladder, and bile ducts).  Accordingly, VA has determined that the available evidence does not establish a positive association between herbicide exposure and hypertension or hepatobiliary cancers that would warrant a presumption of service connection.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus, hypertension, and cirrhosis of the liver are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The appellant contends that the Veteran's death was caused as a result of service including as a result of Agent Orange exposure during service in Vietnam.  It was also asserted that he had PTSD as a result of service and that he drank alcohol because of bad dreams.  She testified that she had known the Veteran since 1990 and that they had been together since approximately 1994.  She also testified that she believed that his diabetes either caused or aggravated his cancer.  The Veteran's death certificate shows he died in September 2008 as a result of undifferentiated carcinoma involving the liver.  VA records show service connection was not established for any disability during the Veteran's lifetime, but that service connection was posthumously established for coronary artery disease associated with herbicide exposure.  

Service treatment records are negative for complaint, treatment, or diagnosis of cirrhosis, a liver disorder, or an acquired psychiatric disorder.  Records show the Veteran was treated for abdominal pain of unknown etiology in May 1972.  It was noted that Gilbert's syndrome was also suspected at that time, but was not proven.  A January 1975 report noted a history of recurrent gastrointestinal difficulties.  A March 1975 retirement examination revealed no pertinent clinical abnormalities.  Records show the Veteran had service in Vietnam from December 1969 to November 1970.

VA treatment records show the Veteran reported he began experiencing intermittent abdominal pain with distention in approximately August 2008.  He also reported he drank heavily after his son's suicide in 1994, but that he quit drinking in 2006 when he received high liver function test results.  An August 2008 report noted a medical history including diagnoses of diabetes, alcoholic cirrhosis of the liver, impotence, PTSD, and hypertension.  He was admitted to a VA hospital on September 2, 2008, and an abdominal computerized tomography (CT) scan revealed a mass to the hepatic lobe with multiple other smaller hepatic masses.  A September 2, 2008, report noted the Veteran had cirrhosis with a past history of heavy alcohol use, PTSD associated with flashbacks and the death of his son, and diabetes first diagnosed as borderline about 15 years earlier.  A September 9, 2008, report noted a CT scan confirmed liver cirrhosis and that a diagnosis of alcoholic cirrhosis was provided with alanine aminotransferase (SGPT)/aspartate aminotransferase (SGOT) and ascites that were consistent with alcoholic cirrhosis and portal hypertension.  Subsequent diagnoses of hepatocellular carcinoma were provided.  Records show the Veteran died in hospice care in September 2008.

A July 2010 private hospice facility statement noted that the history and records available upon the Veteran's admission in September 2008 indicated a terminal diagnosis of undifferentiated carcinoma of the liver.  It was also noted that he had a past medical history of diabetes mellitus, hypertension, coronary atherosclerosis, and cirrhosis.  

A June 2016 statement from a private staff hematologist/medical oncologist, K.B.R., M.D., noted that based upon an examination of records dated in September 2008 it was her understanding that the Veteran had a diagnosis of probable liver cancer that ultimately ended his life.  She added that he also had type II diabetes mellitus, peripheral neuropathy, and coronary artery disease, which were "all typically service-connected to Agent Orange exposure."  It was further noted that, per the appellant's report of history, the Veteran also had PTSD that was never treated given his constant fight/flight responses and hypervigilance.  The physician found that it was not clear that he had cancer originating from the liver as pathology had not been completed at the time the reviewed notes were created.  She stated that it was her judgment that his medical conditions were "directly related, more likely than not, to Agent Orange exposure" and that it was unclear what his cancer site of origin was, given that it was poorly differentiated, so it also was more likely than not related to military service.

An October 2016 VA medical expert opinion found that the Veteran's hepatocellular carcinoma was less likely caused by or a result of illness or event while on active service or due to herbicide exposure.  It was noted that hepatocellular carcinoma was shown by CT biopsy and was a primary malignancy of the liver that occurred predominantly in patients with underlying chronic liver disease and cirrhosis.  Risk factors historically included alcoholic cirrhosis, HBV (hepatitis B virus) infection, hemochromatosis, and HVC (hepatitis C virus) infection.  The examiner stated that the current literature did not support the development of these conditions due to herbicide exposure.  It was also noted that a review of service treatment records revealed the Veteran developed abdominal distress secondary to stress during active service, but that a complete evaluation showed no pathologic cause.  Although Gilbert syndrome, a mild genetic liver disorder, had been entertained by his service medical care providers it was ruled out and a separation examination was normal.  The examiner found there was no evidence in the Veteran's service treatment records to suggest liver disease and that his hepatocellular carcinoma was due to alcoholic cirrhosis diagnosed many years after separation.  The examiner additionally found that it was less likely that his hepatocellular carcinoma was caused by, a result of, or permanently aggravated beyond its natural progression by his coronary artery disease.  As rationale it was noted that there was no evidence that atherosclerosis plays a role in the development of hepatocellular carcinoma nor that the Veteran's hepatocellular carcinoma had been permanently aggravated beyond its natural progression by his coronary condition.  It was noted his cardiac condition had been stable for ten years prior to his death.

Based upon the evidence of record, the Board finds that a service-connected disability did not cause or contribute materially or substantially to the Veteran's death and that the cause of his death is not otherwise related to service, to include his presumed exposure to herbicide agents.  There is likewise no evidence demonstrating that the cause of his death is related to a service-connected disability.  The evidence shows that he died in September 2008 with an immediate cause of death listed as undifferentiated carcinoma involving the liver and medical evidence demonstrating a specific diagnosis of hepatocellular carcinoma.  There is no evidence that cirrhosis was manifest within one year of his separation from active service.  The October 2016 VA medical expert opinion is found to be persuasive in this case.  The examiner specifically found that the Veteran's hepatocellular carcinoma was less likely caused by or a result of illness or event while on active service including herbicide exposure and that his hepatocellular carcinoma, as shown by CT biopsy, was due to alcoholic cirrhosis diagnosed many years after separation.  The examiner is shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements, private medical opinions, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In her June 2016 statement, Dr. K.B.R. noted that based upon the records available to her the Veteran's cancer site of origin was unclear and was more likely than not related to military service.  The opinion carries little probative weight in light of the October 2016 VA expert's finding that a CT biopsy revealed hepatocellular carcinoma.  Dr. K.B.R. is not shown to have considered pertinent records, including the results of the CT biopsy, as part of her opinion.  The Board notes, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, if the Board affords more or less weight to a medical report the reason must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)).  The Board finds, in this case, that the October 2016 VA expert's opinion indicates the results of the CT biopsy demonstrated a clear site of cancer origin and that without having considered that evidence the cancer etiology opinion of Dr. K.B.R. warrants little or no probative weight.

Dr. K.B.R. also indicated that the Veteran had type II diabetes mellitus, peripheral neuropathy, and coronary artery disease thought to be associated and that were "all typically service-connected to Agent Orange exposure".  However, crucially, she provided no indication that these disorders had either caused or aggravated the cancer that caused the Veteran's death.  Nor is there any other competent evidence indicating that these disorders otherwise caused or contributed materially or substantially to the Veteran's death.  In contrast to the July 2016 private opinion, however, the October 2016 VA medical expert's opinion specifically found based upon the medical record and a review of medical literature that it was not likely that the Veteran's hepatocellular carcinoma was caused by, a result of, or permanently aggravated beyond its natural progression by coronary artery disease.  In fact, it was clearly the opinion of the expert that the Veteran's hepatocellular carcinoma was due to alcoholic cirrhosis manifest many years after his separation from service.  A finding that is shown to be consistent with laboratory testing and with the Veteran's reported history of heavy alcohol use from 1994 to 2006.  

The Board also notes that service connection has not been established for PTSD and that there is no indication that the Veteran was provided a diagnosis of PTSD that met the requirements for compensation under 38 C.F.R. § 4.125.  However, even were service connection established in this case, there is no competent evidence indicating any possible relationship between a diagnosis of PTSD and the cause of the Veteran's death many years after service.  VA law precludes compensation for primary alcohol abuse disabilities; and, there is no evidence indicating that an alcohol abuse disability or alcoholic cirrhosis was caused by PTSD or any other incident or service.

Consideration has been given to the appellant's personal assertion that the Veteran's death was caused or aggravated by service including as a result of herbicide exposure or aggravation of a disease that may be presumed to have developed due to herbicide exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The pertinent matters at issue are not conditions that are readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the appellant is competent to report observable symptoms, but finds there is no indication that she is competent to etiologically link any such symptoms to a medical diagnosis.  She is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that she received any special training or acquired any medical expertise in evaluating such matters.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the service connection cause of death claim.

DIC Under § 1318

VA law provides benefits to the surviving spouse and to the children of a deceased veteran in the same manner as if the veteran's death were service connected when the death is not the result of the veteran's own willful misconduct and the Veteran was in receipt of or entitled to receive (or but for the receipt of retired or retirement pay was entitled to receive) compensation at the time of death for a service-connected disability rated totally disabling if:  (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).

Regulations provide that the term "entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:  (1) The veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) Additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.  38 C.F.R. § 3.22(b); see also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009) (discussing the history of the Court's decisions regarding § 1318(b) and promulgation of the revised version of 38 C.F.R. § 3.22).

Service connection was not in effect for any condition at the time of the Veteran's death.  Although the Veteran had pending service connection claims at the time of his death, a permanent and total service-connected disability evaluation has not been subsequently established.  The facts as to this matter are not in dispute.  As such, the Board finds entitlement to DIC other that as due to a service-connected cause of death is also not warranted.  In cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


DEA

DEA benefits are payable to the child or surviving spouse of a Veteran if the following conditions are met:  (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. § 3510 (West 2014); 38 C.F.R. § 3.807(a) (2016).

As noted in the Introduction section of this decision, DEA adjudications are based upon existing determinations as to permanent total service-connected disability evaluations.  The Veteran is shown to have met the discharge requirement for DEA benefits, but a permanent total service-connected disability evaluation has not been provided and he is found not to have died as a result of a service-connected disability.  Therefore, the Board finds entitlement to DEA eligibility is not warranted.  The claim is denied because of the absence of legal merit.  See Sabonis, 6 Vet. App. 426.

Accrued Benefits

Accrued benefits are periodic monetary benefits to which a payee was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  

The evidence demonstrates that the Veteran submitted an application for VA benefits including service connection claims for an acquired psychiatric disorder, hypertension, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, type II diabetes mellitus, and liver cancer that were received by VA on September 18, 2008.  He died later that month while the claims were still pending.  

Under existing VA law, 38 U.S.C.A. § 5112 (West 2014), the effective date for discontinuance of compensation upon the death of the Veteran is the last day of the month before death occurred.  The service connection claims at issue in this case were not adjudicated on the merits.  However, the accrued benefit issues were decided under applicable VA law.  The facts as to the pertinent matters at issue are not in dispute.  There is no basis upon review of the entire record for any effective date for these specific pending claims earlier than the date of VA receipt of the original claim on September 18, 2008.  As there are no due and payable compensation benefits possible under VA law, the accrued benefit claims must be denied because of the absence of legal merit.  See Sabonis, 6 Vet. App. 426.














	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under Title 38, United States Code, Section 1318, is denied.

Eligibility for DEA under Title 38, United States Code, Chapter 35, is denied.

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, for accrued benefits purposes is denied.

Entitlement to service connection for hypertension, to include as a result of herbicide exposure, for accrued benefits purposes is denied.

Entitlement to service connection for erectile dysfunction for accrued benefits purposes is denied.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as a result of herbicide exposure, for accrued benefits purposes is denied.

Entitlement to service connection for type II diabetes mellitus, to include as a result of herbicide exposure, for accrued benefits purposes is denied.

Entitlement to service connection for liver cancer, to include as a result of herbicide exposure, for accrued benefits purposes is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


